 In the Matter of RIEGEL PAPER CORPORATIONandUNITED PAPER, NovELTY& TOY WORKERS INTERNATIONAL UNION, C. I. O.Case No. 4-R-1-315.-Decided March 9,1944Mr. Lloyd Fisher,of Flemington, N. J., andMessrs.George L.Bidwell, F. I. Jacoby,andG. Lamont Bidwell,of Milford, N. J., forthe Company.Mr. Frank Grasso,of Richmond, Va.,Mr. William Sheer,of Phila-delphia, Pa.,Mr. C. Arthur Ridge,of Erwinna, N. J., andMessrs.Serge ChiarottoandGlen Hooper, Jr.,of Milford, N. J., for the Union.Miss Marcia Hertzmark,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by United Paper, Novelty & Toy WorkersInternational Union, C. I. 0., herein called the Union, alleging thata question affecting commerce had arisen concerning the representa-tion of employees of Riegel Paper Corporation, Milford, New Jersey,herein called the Company, the National Labor Relations Board pro-vided for an appropriate hearing upon due notice before HermanLazarus, Trial Examiner. Said hearing was held at Allentown, Penn-sylvania, on February 10, 1944.The Company and the Union ap-peared, participated, and were afforded full opportunity to be heard,to examine and cross-examine witnesses, and to introduce evidencebearing on the issues.The Trial Examiner's rulings made at thehearing are free from prejudicial error and are hereby affirmed.Allparties were afforded opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYRiegel Paper Corporation, a New Jersey corporation, is engagedin the manufacture of paper and paper products at its plants in Mil-55 N. L. R. B., No. 65.358 RIEGEL PAPERCORPORATION359ford, Riegelsville, Hughesville, and Warren Glen, New Jersey.Dur-ing the year 1943 the Company used approximaely 101,000 tons ofraw materials, which included pulp, waste paper, fibrous material,and chemicals, and over 90 percent of which was shipped to theCompany's plants from points outside the State of New Jersey. Dur-ing the same period the Company sold approximately $16,106,141 worthof its products, about 72 percent of which was shipped to points out-side the State of New Jersey. The Company admits, and we find, thatit is engaged in commerce, within the meaning of the National LaborRelations Act.II.THE ORGANIZATION INVOLVEDUnited Paper, Novelty & Toy Workers International Union is alabor organization affiliated with the Congress of Industrial Organi-zations.It admits to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONOn or about December 3, 1943, the Union requested the Company torecognize it as the exclusive representative of certain employees of theMilford plant.The Company claims that the unit sought is inappro-priate and refuses to grant such recognition until the Union is certifiedby the Board.A statement of a Field Examiner, introduced in evidence at thehearing, indicates that the Union represents a substantial number ofemployees in the unit hereinafter found to be appropriate."We find that a question affecting commerce has arisen concerning therepresentation of employees of the Company, within the meaning ofSection 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe Union seeks a unit composed of all production and maintenanceemployees at the Company's Milford plant, excluding clerical work-ers, supervisors, foremen, and executives.The Company agrees to thecategories of the employees named, but contends that the unit shouldinclude the employees in all four of its plants.The plants are locatedwithin a few miles of each other. Each has its own supervisor who maydischarge employees and who occasionally hires employees, althoughthe personnel office for the four plants is located at the Milford plant.Top management of the Company exercises control over all plants,and its New York Office handles purchases, sales, accounting and trafficIThe Field Examiner reported that the Union submitted 269 authorization cards, 15of which were undated and the remainder of which were dated between August 1943 andJanuary 1944. 360DECISIONS OF NATIONAL LABOR RELATIONS BOARDfor all plants.All plants are served by a chief electrician and a chiefengineer, and the Company's power line connects each mill to theothers.The work done in each of the plants is similar and someproducts are sent from one to another for finishing.However, theMilford plant, which is considerably larger than any of the other three,would be able to operate independently of the others in the event oftheir cessation of operation.The Union has made no attempt to organize any but the Milfordplant, and contends that the employees of that plant should not bedenied the benefits of organization because the other plants have notbeen organized.The record shows that in 1941 the Company and anA. F. of L. union entered into a consent election agreement whichapplied only to the Milford plant, and that on December 3, 1943, theCompany and the Union requested the Board to conduct an electionamong the employees of the Milford plant. The Company asserts,however, that it has since reversed its position because, among otherreasons, it recently learned of certain cases in which the Board hasheld in accordance with its contention of the present case.The casescited by the Company are not controlling here.In view of the above circumstances, we conclude that the unit soughtby the Union is appropriate for collective bargaining at the presenttime.2This conclusion will not, however, preclude a finding at somelater date that a larger and more inclusive unit is then appropriate.We find that all production and maintenance employees at the Com-pany's Milford plant, excluding clerical workers, supervisors, fore-men and executives, and all other supervisory employees with author-ity to hire, promote, discipline, discharge, or otherwise effect changesin the status of employees, or effectively recommend such action, con-stitute a unit appropriate for the purposes of collective bargaining,within the meaning of Section 9 (b) of the Act.V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-rollperiod immediately preceding the date of the Direction of Electionherein, subject to the limitations and additions set forth in the Direc-tion.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelationsBoard by Section 9 (c) of the National Labor Relations Act,2SeeMatter of Standard Overall Company,53 N. L. R. B. 960,and cases cited therein. RIEGEL PAPER CORPORATION361and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 3, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Riegel Paper Cor-poration, Milford, New Jersey, an election by secret ballot shall be con-ducted as early as possible, but not later than thirty (30) days fromthe date of this Direction, under the direction and supervision of theRegional Director for the Fourth Region, acting in this matter as agentfor the National Labor Relations Board, and subject to Article III,Sections 10 and 11, of said Rules and Regulations, among the employeesin the unit found appropriate in Section IV, above, who were employedduring the pay-roll period immediately preceding the date of this direc-tion, including employees who did not work during said pay-roll periodbecause they were ill or on vacation or temporarily laid off, and includ-ing employees in the armed forces of the United States who presentthemselves in person at the polls, but excluding those employees whohave since quit or been discharged for cause and have not been rehiredor reinstated prior to the date of the election, to determine whether ornot they desire to be represented by United Paper, Novelty & ToyWorkers International Union, C. I. 0.,3 for the purposes of collectivebargaining.'The Union has requested that it appear on the ballot as the "C. I. O" Its request ishereby grantedIn the event it wins the election, however, it will be certified as its nameappears above.